Case 1:14-cv-00954-RGA Document 1366 Filed 08/17/21 Page 1 of 6 PageID #: 81898




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 TQ DELTA, LLC,

                             Plaintiff;
               v.                                    Civil Action No. 14-954-RGA
 ~TRAN, INC.,

                             Defendant.



                                MEMORANDUM OPINION


Biian E. Farnan, Michael J. Farnan, FARNAN LLP, Wilmington, DE; Peter J. McAndrews, Paul
W; McAndrews, RajendraA. Chiplunkar, Ashley M. Ratycz, MCANDREWS, HELD &
MALLOY, LTD., Chicago, IL; Sharon E. Roberg-Perez, David A. Prange, Benjamen Linden,
ROBINS KAPLAN LLP, Minneapolis, MN,

A~omeys for Plaintiff.

Kenneth L. Dorsney, Cortlan S. Hitch, MORRIS JAMES LLP, Wilmington, DE; Paul M. Sykes,
Benn C. Wilson, Jake M. Gipson, BRADLY ARANT BOULT CUMMINGS LLP, Birmingham,
Al
     '
Attorneys for Defendant.




August   0, 2021
Case 1:14-cv-00954-RGA Document 1366 Filed 08/17/21 Page 2 of 6 PageID #: 81899




~~'
                         ..~ E :

               Before the Court is Defendant's Motion to Strike New Infringement Theories Based on

Alleged Standards Essentiality in Family 7. (D.I. 1276). I have considered the parties' briefing.

(ri.I. 1277, 1285, 1289).

          I.      BACKGROUND

               PlaintiffTQ Delta filed suit against Defendant ADTRAN, alleging infringement of

numerous U.S. Patents. (D.I. 1). The Court divided the case into separate trials based on the

patent families. (D.I. 369). This motion concerns the Family 7 Patents, U.S. Patent Nos.
  I

6,445,730 (''the '730 Patent"), 7,978,753 ("the '753 Patent"), 8,437,382 ("the '382 Patent"), and

8,611,404 ("the '404 Patent"). The Family 7 Patents relate to multicarrier transmission systems

wi~ low power mode or sleep mode and rapid-on capabilities.

               Plaintiff's final infringement contentions were due on June 30, 2018 and fact discovery

cl6sed on October 30, 2018. (D.I. 369 at 5). Opening expert reports were due on September 23,

20;20, rebuttal expert reports were due on October 23, 2020, and reply expert reports were due on

Nqvember 6, 2020. (D.I. 1219). Expert discovery closed on December 22, 2020. (D.I. 1259).

      ; II.       LEGAL STANDARD

               "Infringement contentions ... serve the purpose of providing notice to the Defendants of
      I


in:fpngement theories beyond the mere language of the patent claim." Intellectual Ventures I LLC

v. AT&T Mobility LLC, 2017 WL 658469, at *2 (D. Del. Feb. 14, 2017) (quoting Motion Games,
      I


LL'C v. Nintendo Co., ~015 WL 1774448, at *2 (E.D. Tex. Apr. 16, 2015)). In other words,
      I

"Plaintiff need not in its contentions actually prove its infringement case." WI-LAN Inc. v. Vizio,

Inc., 2018 WL 669730, at *1 (D. Del. Jan. 26, 2018). Infringement contentions are treated as

initial disclosures under Federal Rule of Civil Procedure 26(a). See United States District Court




                                                       2
Case 1:14-cv-00954-RGA Document 1366 Filed 08/17/21 Page 3 of 6 PageID #: 81900



  I



fat the District of Delaware, Default Standard for Discovery § 4; Intellectual Ventures I, 2017
~         658469, at *1.

               Under Federal Rule of Civil Procedure 37(c)(1 ), "If a party fails to provide information

... , as required by Rule 26(a) or (e), the party is not allowed to use that information ... to. supply

evidence on a motion, at a hearing, or at a trial, unless the failure was substantially justified or is

h~ess." Fed. R. Civ. P. 37(c)(l).

               Courts in the Third Circuit consider the Pennypack factors to determine whether a failure

to '.disclose was harmless: "(1) the prejudice or surprise to the party against whom the evidence is
  :        I




of:fered; (2) the possibility of curing the prejudice; (3) the potential disruption of an orderly and

efficient trial; (4) the presence of bad faith or willfulness in failing to disclose the evidence; and

(5) the importance of the information withheld." TQ Delta, LLC v. ADTRAN, Inc., 2019 WL
      I
  ;

4346530, at *1 (D. Del. Sept. 12, 2019) (citing Konstantopoulos v. Westvaco Corp., 112 F.3d

710, 719 (3d Cir. 1997)). "[T]he exclusion of critical evidence is an 'extreme' sanction, not

normally to be imposed absent a showing of willful deception or 'flagrant disregard' of a court

order by the proponent of the evidence." Konstantopoulos, 112 F.3d at 719. The determination of

whether to exclude evidence is within the discretion of the district court. Id
      !
      : III.      ANALYSIS

               Defendant moves to strike Plaintiff's infringement theories based on standards

essentiality. (D.I. 1277 at 2). Defendant argues that Plaintiff set forth an infringement theory

based
  I
      on standards essentiality for the first time in its opening expert report. (Id at 6). Defendant

contends that Plaintiff's addition of "an alternative infringement theory in its opening expert
      I




report     •"   was a violation of the Court's Final Scheduling Order. (Id. at 9). Defendant maintains

that Plaintiffs arguments for why there was no violation of the Final Scheduling Order are




                                                        3
Case 1:14-cv-00954-RGA Document 1366 Filed 08/17/21 Page 4 of 6 PageID #: 81901




in~ufficient because (1) Plaintiffs "own representations in open court establish that merely

mapping a DSL standard to an asserted claim does not disclose an essentiality theory;" and (2)

Plaintiff cannot "excuse its failure to disclose by asserting that ADTRAN bears the burden of

pr?of on essentiality." (Id. at 11).

          Plaintiff counters that it did not disavow an infringement theory based on standards

essentiality. (D.I. 1285 at 11-16). Rather, Plaintiff argues that it was "well known that it was

relying on standards essentiality to prove infringement," as its "reliance on the DSL Standards to

prove infringement was disclosed at the earliest stages of the case in [its] initial infringement
  I

  I

contentions[] and maintained through [its] final infringement contentions." (D.I. 1285 at 7, 14).

Plaintiff argues that its responses to Defendant's Interrogatory No. 12 made it clear that Plaintiff

w~s relying on standards essentiality to prove infringement. (Id. at 8).

          The Final Scheduling Order provided that Plaintiffs final infringement contentions were
  I                                                         .

due by June 30, 2018, and that "Plaintiff may seek leave to supplement its final infringement

co~tentions for good cause." (D.I. 369 at 5). Plaintiff timely filed its final infringement
  '
co:p.tentions. Plaintiff also timely supplemented its responses to Defendant's interrogatories. (D.I.
  I


454).

          I agree with Plaintiff that its reliance on standards essentfality is not a new infringement

theory. Throughout the course of this litigation, Plaintiff has pursued an infringement theory

based on standards essentiality.

          In its final infringement contentions and claim charts, Plaintiff stated how the Accused
      I

      '
Pr0duct "operates in accordance with the ADSL2/2+ standard." (D.I. 1286-9, Exh. I at 3 of31

(claim charts for the '730 Patent)). Defendant's non-infringement contentions acknowledge this,

stating, "TQ Delta's infringement contentions are based on ADSL2." (D.I. 1286-12, Exh. Lat 2




                                                    4
Case 1:14-cv-00954-RGA Document 1366 Filed 08/17/21 Page 5 of 6 PageID #: 81902




of7). Both Plaintiffs infringement contentions and Defendant's non-infringement contentions

indicate the parties' understanding that infringement based on standards essentiality was an
  I


infringement theory in this case.
  I




          Further, Plaintiff supplemented its response to Interrogatory 12 and incorporated its

Clf1,im Charts that reflect how each element of the Asserted Claims relates to particular sections

of;DSL standards. (D.I. 1286-10, Exh. J at 8 of 31). This supplementation occurred on July 17,
  I
20:18, months prior to the closure of fact discovery. (Id. at 9 of 13). In its supplemental

interrogatory response, Plaintiff also included its "initial, conditional contentions regarding
  I
  i
whether an asserted claim is standard-essential" in Appendix A. (Id. at 8 of 13). Appendix A

consists of a chart that maps out each Asserted Claim and denotes to which standards the claim is

essential. (Id. at 10-31 of 31 ). Within the chart, Plaintiff also states its contentions for standards

essentiality for each claim. (Id.). For instance, for Claim 1 of the '784 Patent, Plaintiff states, "As
  '                                              '
sh9wn in the TQ Delta claim charts, each element of the claim reads on a corresponding portion

of the ADSL2/2+ and VDSL2 standards, and therefore, TQ Delta preliminarily contends that
      '

claim 1 is essential to the standards identified in this essentiality table." (Id. at 10 of 31 ). While

PlAfntiff s arguments on a standards essentiality infringement theory were not completely fleshed

out, that was not necessary at this stage. Based on Plaintiffs final infringement contentions,

claim charts, and supplemented response to Interrogatory No. 12, it is clear that Plaintiff was

asserting that the Asserted Claims are standards essential. Therefore, Plaintiff did not raise this

infpngement theory for the first time in its opening expert reports, but rather, used the opening

expert reports to expand on this infringement theory, as it is entitled to do. See ROY-G-BIV Corp.

v. ABB, Ltd., 63 F. Supp. 3d 690, 699 (E.D. Tex. 2014).




                                                     5
Case 1:14-cv-00954-RGA Document 1366 Filed 08/17/21 Page 6 of 6 PageID #: 81903




              Defendant argues that Plaintiff has disavowed an infringement theory based on standards

es~entiality as Plaintiff repeatedly stated that Defendant bears the burden of proof on essentiality.

(D'.I. 1277 at 11-12). In its interrogatory response, Plaintiff does state, "It is ADTRAN's burden,
  I
  I




however, to establish whether each element of a claim is standard-essential for purposes of any

FRAND obligation." (D.I. 1286-10, Exh. J at 8 of31). This statement, in addition to being an
  '
acc;.:urate statement of the law, does not negate Plaintiff's reliance on standards essentiality to

pr9ve infringement. Plaintiff has established, in both its infringement contentions and answers to

interrogatories, that it contends that the Asserted Claims are standard essential.

              Therefore, I find that Plaintiff disclosed its infringement theories based on standards

es~entiality prior to its opening expert report, so its disclosure was not untimely. As Plaintiff's

disclosure was not untimely, I need not address the Pennypack factors. Defendant's motion to

sttj.ke is denied.
      ''
      : IV.      CONCLUSION

              Defendant's Motion to Strike New Infringement Theories Based on Alleged Standards.

Essentiality in Family 7 (D.I. 1286) is denied.

              A separate order will be entered.




                                                        6
